Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Hoy una mayoría de los integrantes de este Tribunal resuelve que el acuerdo de no competencia aquí en contro-versia adolece de nulidad por incumplir varios de los requi-sitos establecidos en Arthur Young & Co. v. Vega III, 136 D.P.R. 157 (1994). Por entender que los requisitos esboza-dos en el precitado caso no pueden ser aplicados de forma mecánica a la situación de hechos que hoy nos ocupa, disentimos.
*534Aun cuando reconocemos plenamente la sabiduría y va-lidez de la norma esbozada en el caso Arthur Young & Co. v. Vega III, ante, nos preocupa sobremanera el hecho de que una mayoría de este Tribunal pretenda aplicarla de forma automática a todo tipo de acuerdo sin conocer ni analizar el interés del patrono en cuanto a las restricciones impuestas y sin detenerse a evaluar la legitimidad de tal interés. A nuestro entender tal proceder no sólo es inco-rrecto, sino que, además, constituye una violación al debido proceso de ley, pues priva a una de las partes de su propie-dad sin brindarle la oportunidad de ser oído. Veamos.
Una correcta interpretación y aplicación del caso Arthur Young & Co. v. Vega III, ante, exige que, en la evaluación de un acuerdo de no competencia, los tribunales analicen, en primer lugar, la legitimidad del interés del patrono en dicho acuerdo para luego evaluar si las prohibiciones im-puestas se limitan a proteger tal interés o si, por el contra-rio, resultan ser tan excesivas que afectan irrazonable-mente el interés público y el derecho al trabajo del empleado demandado. La determinación de tal legitimidad es imprescindible, pues constituye el punto de partida para el análisis de la validez de este tipo de acuerdo.(1) Si no conocemos cuál es el interés del patrono en el acuerdo pac-tado, resulta imposible determinar la legitimidad de tal interés y, mucho menos, evaluar si las restricciones im-puestas exceden la necesidad de protección del patrono demandante.
Dicho de otro modo, una vez evaluado el interés del pa-trono, si se determina que es legítimo, por estar dirigido a proteger su negocio de un perjuicio sustancial, entonces —y sólo entonces— es que procede evaluar si el alcance del *535acuerdo bajo análisis es razonable en términos de tiempo, área geográfica, clientela restringida y funciones prohibidas. Por el contrario, si llegara a concluirse que el interés que persigue el patrono carece de legitimidad y que el efecto que pretende evitarse no es sustancial, no será necesario continuar con el análisis de los demás requisitos. (2) Ello considerando que la evaluación de las re-feridas condiciones deberá hacerse a la luz del interés per-seguido y la magnitud del perjuicio que se intenta evitar.
En cuanto a quién corresponde el peso de la prueba para demostrar la legitimidad del referido interés, somos del criterio que éste debe recaer sobre el patrono demandante. Es el patrono quien único puede presentar evidencia ten-dente a demostrar que por la naturaleza y las circunstan-cias particulares de su negocio necesita protegerse contra la competencia de un antiguo empleado y que las restric-ciones establecidas son las estrictamente necesarias para alcanzar tal protección. Esto es precisamente lo que se des-prende de un análisis de la jurisprudencia norteamericana sobre el tema: se evalúa la razonabilidad de las restriccio-nes impuestas a base de la evidencia presentada por el pa-trono en cuanto a la legitimidad de su interés y la magni-tud del perjuicio que se intenta evitar (3)
*536Ciertamente, lo antes expuesto parece ser lo más razo-nable si consideramos que es el patrono quien se encuentra en una mejor posición para ilustrar al tribunal en cuanto al interés que pretendía proteger con la cláusula de no competencia. Siendo así, resulta evidente que es a éste a quien le corresponde demostrar la existencia de circuns-tancias “especiales” que justifiquen el acuerdo pactado.
Con relación a los tipos de intereses que han sido consi-derados como “legítimos” por los tribunales se encuentran: (i) el interés que pueda tener el patrono en proteger las relaciones con sus clientes; (ii) el interés en evitar la pér-dida de empleados “claves”; (iii) el interés en proteger in-formación confidencial de la compañía; (iv) el interés en proteger la plusvalía del negocio, y (v) en retener a emplea-dos que hayan recibido adiestramientos especializados o extraordinarios cuyo costo ha sido sufragado por la compañía.(4) W.G. Porter II y M.C. Griffaton, Using Non-compete Agreements to Protect Legitimate Business Interests, 69 Def. Couns. J. 194, 195-196 (2002); F.J. Cavico, “Extraordinary or Specialized Training” as a “Legitimate Business Interest” in Restrictive Covenant Employment Law: Florida and National Perspectives, 14 St. Thomas L. Rev. 53, 64 (2001). Véase, además, H.M. Blake, Employee Agreements Not to Compete, 73 Harv. L. Rev. 625 (1960).
Naturalmente, este listado es ilustrativo y no taxativo. Podrían existir infinidad de razones por las cuales un pa-trono desee utilizar los llamados “acuerdos de no competencia”. Ello dependerá del tipo de negocio de que se trate y de las necesidades y particularidades propias de cada industria. A modo ilustrativo, podríamos tener una compañía de contabilidad que interese suscribir con sus *537empleados acuerdos de no competencia con el único fin de proteger las relaciones con sus clientes —como, en efecto, ocurrió en el caso Arthur Young & Co. v. Vega III, ante— y otra que se dedique a prestar servicios de ingeniería, que suscriba con sus empleados acuerdos de no competencia con el único propósito de evitar la competencia desleal en-tre su compañía y aquellos empleados a los cuales haya suministrado costosos adiestramientos en áreas altamente especializadas.
Como vemos, distintas compañías con distintas necesi-dades pactan distintas prohibiciones de acuerdo con sus particulares circunstancias. Ello hace que sea imposible que todos los acuerdos de no competencia puedan ser inter-pretados o analizados del mismo modo o que en su inter-pretación puedan ser utilizados criterios rígidos o inflexibles. (5) Cada acuerdo es diferente, pues persigue ob-jetivos diferentes y, por consiguiente, debe ser interpretado de modo diferente. No podemos pretender que cada uno de ellos pueda ajustarse a un molde prefabricado y exigir que para su cumplimiento tengan que ser incluidas cláusulas, que por el tipo de negocio de que se trata, resulten ser innecesarias o, lo que es peor, inaplicables.
De lo anterior se desprende la necesidad de que cada restricción de competencia sea analizada a tenor con las circunstancias particulares de cada caso, tomando en con-sideración el tipo de negocio involucrado y la forma en que éste se maneja. Es imposible que un tribunal pueda entrar a dilucidar la validez de una cláusula de no competencia sin conocer el interés del patrono en dicho acuerdo, o lo que es lo mismo, las razones que lo llevaron a buscar la protec-ción de un acuerdo de no competencia.
A poco que estudiemos los pronunciamientos emitidos por este Tribunal en Arthur Young & Co. v. Vega III, ante, *538notamos la imposibilidad de tal situación. Aun cuando en el precitado caso no se celebró una vista evidenciaría, donde la parte demandante tuviera la oportunidad de des-cargar su responsabilidad de demostrar la legitimidad de su interés, es evidente que sí nos preocupamos por conocer cuál era el interés de la compañía allí demandante. Espe-cíficamente señalamos que para comprender el interés del patrono, y la vulnerable posición en que se encontraba, era necesario que comprendiéramos la naturaleza de los servi-cios que ofrecían sus empleados. íd., pág. 177. Para ello estudiamos y analizamos cada una de las funciones que desempeñaban los contables de dicha firma, lo cual nos llevó a concluir que, en efecto, éstos se encontraban en una posición privilegiada que les facultaba para competir efec-tivamente con su patrono. En dicho caso, según conclui-mos, el interés del patrono en el acuerdo pactado era, pre-cisamente, proteger las relaciones profesionales de la compañía con sus clientes. Entendimos que tal interés era legítimo, pues su empleado, un contador público autori-zado, tenía completo acceso a la información de los clientes de su patrono, establecía contacto personal con éstos y se daba a conocer profesionalmente entre ellos. Ante tales cir-cunstancias, entendimos que la firma de contabilidad allí demandante se encontraba en una posición especialmente vulnerable a la pérdida de sus clientes.
Realizado este análisis, finalmente, concluimos que el interés que perseguía el patrono, en ese caso en específico, era legítimo y que, en efecto, ameritaba ser protegido. Una vez reconocido tal interés, entonces —y sólo entonces— fue que pasamos a analizar si existía correspondencia entre ese interés y la prohibición pactada, específicamente en cuanto al objeto, término y lugar de la prohibición o clien-tes afectados. (6)
*539A diferencia de lo ocurrido en el caso Arthur Young & Co. v. Vega III, ante, donde dedicamos tres páginas de la opinión allí emitida al análisis del interés del patrono en el acuerdo pactado, en el caso de autos la Mayoría pretende evaluar la validez de las cláusulas de competencia aquí en controversia sin apenas mencionar ni analizar dicho asunto. Es decir, ha aplicado al caso de marras los requisi-tos del caso Arthur Young & Co. v. Vega III, ante, sin una previa evaluación del interés del patrono. Tampoco ha es-tudiado las particularidades propias de la industria de que se trata o las funciones específicas que realizaba el em-pleado demandado.(7) No sabemos si el interés del patrono en el presente caso radica en proteger las relaciones con su clientela o impedir la competencia entre su compañía y aquellos empleados a quienes sufragó costosos adiestra-mientos en áreas altamente especializadas. Tampoco sabe-mos si estamos ante un caso donde se pretende proteger información confidencial o secretos de negocio.
Siendo así, repetimos, es imposible que podamos anali-zar la amplitud o adecuacidad de las restricciones pactadas. ¿Cómo saber si la prohibición en cuanto a activi-dades prohibidas es o no amplia si no hemos evaluado el tipo de función que realiza el empleado? ¿ Cómo saber cuá-les son los clientes a quienes debe aplicar la prohibición si ni siquiera sabemos qué es lo que se intenta proteger con ella?(8)
*540La Mayoría, ciegamente, concluye que el contrato aquí en controversia adolece de nulidad por incumplir varios de los requisitos dispuestos para este tipo de contrato en Arthur Young & Co. v. Vega III, ante. Específicamente re-suelve que la prohibición en cuanto a los clientes que el empleado puede atender es excesiva, pues no se limita a aquellos clientes del demandante que hayan sido atendidos por Pérez Rivera en un tiempo razonable anterior a su par-tida, sino que se extiende a toda industria regulada por la F.D.A. Además, dispone que la prohibición en cuanto a las actividades en las que podía desempeñarse el empleado demandado durante el año de vigencia del acuerdo resultó ser muy amplia. ¿Cómo puede la Mayoría saber a cuáles clientes debe extenderse la prohibición si no conoce el inte-rés del patrono en tal restricción ? ¿Por qué se limita a apli-car mecánicamente los requisitos de Arthur Young & Co. v. Vega III, ante, a un caso donde está enjuego una industria completamente diferente al negocio de la contabilidad?
En el presente caso es evidente que no procede despa-char el análisis de este asunto con una simple aplicación automática de los criterios esbozados en Arthur, Young & Co. v. Vega III, ante. Como señaláramos anteriormente, te-nemos la obligación de analizar, en primer lugar, la legiti-midad del interés del patrono para luego evaluar si existe correspondencia entre la restricción pactada y el interés protegido. Para ello, es indispensable que se celebre una vista evidenciaría donde el patrono tenga la oportunidad *541de expresarse en cuanto a la legitimidad del interés que pretendió proteger al suscribir con su empleado el acuerdo aquí en controversia y la adecuacidad de las restricciones impuestas. (9)
Lo anterior entronca con los principios enunciados por este Tribunal en cuanto a que la “esencia del debido pro-ceso de ley es que nadie sea privado de su propiedad sin darle la oportunidad de ser oído”. Carrero Suárez v. Sánchez López, 103 D.P.R. 77, 78 (1974). Este derecho incluye, desde luego, la oportunidad de presentar evidencia. Pagán v. Registrador, 62 D.P.R. 594, 597 (1943). Sólo así se vería cumplida la máxima de que los tribunales tienen que velar que la interferencia con los intereses propietarios del indi-viduo se haga a través de un procedimiento que en esencia sea justo y equitativo. Almonte et al. v. Brito, 156 D.P.R. 475 (2002); Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881, 887-888 (1993); Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562, 578 (1992); López Vives v. Policía de P.R., 118 D.P.R. 219 (1987).
HH HH
En el presente caso ambos foros apelados decretaron la nulidad del acuerdo de no competencia que hoy ocupa nuestra atención por entender que las restricciones im-puestas eran excesivamente amplias, por cuanto no se li-mitó el área geográfica y tampoco se delimitó la clientela que le estaba vedada atender al empleado demandado. Dichos foros llegaron a esta conclusión tras evaluar el len-guaje del contrato en cuestión, limitando su análisis al es-tudio prima facie de las cláusulas pactadas. Al así actuar *542fallaron no sólo al privar a PACIV de su derecho a ser oído y descargar su obligación de demostrar la legitimidad de su interés y la adecuacidad de las restricciones impuestas, sino, además, al no considerar las circunstancias particu-lares del caso ante nos.
En vista de lo antes expuesto, somos del criterio que, por las circunstancias particulares del presente caso, re-sulta indispensable que se ordene la celebración de una vista evidenciaría donde se le permita al patrono deman-dante presentar evidencia tendente a demostrar que al suscribir el contrato de no competencia aquí en controver-sia perseguía un interés legítimo y que las restricciones impuestas constituían las estrictamente necesarias para proteger su negocio de una competencia real y efectiva. Así no se dispone y resuelve; es por ello que disentimos.

 Para ello, como veremos, es indispensable que se celebre una vista eviden-ciaría donde el tribunal tenga la oportunidad de recibir prueba tendente a demostrar la existencia de un interés apremiante de parte del patrono.


 W.G. Porter II y M.C. Griffaton, Using Noncompete Agreements to Protect Legitimate Business Interests, 69 Def. Couns.J. 194, 195 (2002).


 Véanse: Rem Metals Corp. v. Logan, 565 P.2d 1080, 1084 (Or. 1977)(“[T]he burden of proof is upon the employer to establish the existence of ‘trade secrets,’ ‘information or relationships which pertain peculiarly to the employer,’ or other ‘special circumstances’ sufficient to justify the enforcement of such a restrictive covenant”); Foti v. Cook, 263 S.E.2d 430, 433 (1980) (“[W]hether restrictive covenants in an employment contract will be enforced in equity depends upon the facts in the particular case, and that the burden is upon the plaintiff to prove the validity of the restraint”); Geocaris v. Surgical Consultants, Ltd., 302 N.W.2d 76, 77-78 (1981) (“The employer has the burden of proving the reasonable necessity of the restraints. Whether a restraint is reasonably necessary has been held to be a question of law that must be resolved with reference to the facts of the particular case”); Iowa Glass Depot Inc. v. Jindrich, 338 N.W.2d 376, 381 (1983) (“The burden of proving reasonableness is upon the employer who seeks to enforce such a covenant”); Dental East, P.C. v. Westercamp, 423 N.W.2d 553, 555 (1988) (“The employer has the initial burden to show that enforcement of the covenant is reasonably necessary to protect its *536business”); Hopper v. All Pet Animal Clinic, Inc., 861 P.2d 531, 539 (Wyo. 1993) (“The initial burden is on the employer to prove the covenant is reasonable and has a fair relation to, and is necessary for, the business interests for which protection is sought”).


 Adviértase que se trata de adiestramientos altamente especializados y no del proceso de aprendizaje que es simultáneo al ejercicio de cualquier oficio o profesión.


 Pensando precisamente en tales diferencias fue que en Arthur Young & Co. v. Vega III, 136 D.P.R. 157, 176 (1994), establecimos que los requisitos allí dispuestos debían ser evaluados “teniendo en mente la naturaleza de la industria involucrada y el posible interés público relacionado”.


 La única de estas condiciones que aplica de forma general a todo caso es la relativa al término de la restricción, la cual bajo ninguna circunstancia podrá exce-der de doce meses.


 Entendemos que en el presente caso era indispensable que la Mayoría expli-cara, tal y como se hizo en Arthur Young & Co. v. Vega III, ante, las particularidades del negocio de que trata, pues es evidente que es diferente al negocio de la contabi-lidad analizado en el precitado caso.


 En cuanto a las restricciones relativas a los clientes prohibidos, en Arthur Young & Co. v. Vega III, ante, señalamos que ésta debe limitarse a los clientes que el empleado había atendido durante un periodo razonable de tiempo antes de renunciar o en un periodo inmediatamente anterior a la renuncia y que al hacerlo todavía eran clientes del patrono. Sin embargo, entendemos que este requisito debe ser cualificado, pues no debería ser aplicado automáticamente a aquellos acuerdos donde el interés del patrono no esté relacionado con la protección de las relaciones de su compañía con sus clientes.
Ciertamente, en un caso como el de Arthur Young & Co. v. Vega III, ante, donde lo que se pretendía era proteger la clientela de la firma, sí hacía sentido que limitá-*540ramos la restricción a los clientes que el empleado había atendido personalmente. Sin embargo, si lo que se pretende proteger es otro tipo de interés —como por ejem-plo secretos de negocio, información confidencial de la compañía o la inversión hecha por el patrono al sufragar adiestramientos altamente especializados— entonces no haría sentido que limitáramos la restricción a los clientes que el empleado atendió personalmente antes de su renuncia.
A modo de ñustración, podemos mencionar el caso Aconi Telecommunications, Inc. v. Noa, 136 D.P.R. 579 (1994), donde entendimos que el patrono tenía un interés legítimo en proteger la inversión que hacía al sufragar adiestramientos especializados a sus empleados. Allí este Tribunal validó una cláusula de no competencia donde el empleado se comprometió a abstenerse de trabajar o prestar servicios “para otras empresas o personas cuyas operaciones, actividades y/o negocios” fueran similares a las de su patrono, sin pretender que la prohibición se limitara a ciertos Chentes en específico.


 Si nuestro análisis conlleva una evaluación del interés que pueda tener el patrono en el acuerdo pactado, entonces es evidente que estamos obligados a escu-charlo para saber cuál es este interés. En cuanto a esto último debemos recordar el hecho de que existe abundante jurisprudencia norteamericana donde se ha expre-sado que el peso de la prueba para demostrar la legitimidad del referido interés recae sobre el patrono demandante.